         Case 4:20-cv-05024-EFS      ECF No. 19    filed 11/19/20   PageID.1965 Page 1 of 3


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 1                                                                   EASTERN DISTRICT OF WASHINGTON



 2                                                                   Nov 19, 2020
                                                                          SEAN F. MCAVOY, CLERK
 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
 7

 8   SCOTT S.,1                                     No.    4:20-CV-5024-EFS

 9                                Plaintiff,
                                                    ORDER GRANTING THE PARTIES’
10                                                  STIPULATED MOTION FOR
                     v.
11                                                  REMAND PURSUANT TO
     ANDREW M. SAUL, Commissioner of                SENTENCE FOUR OF 42 U.S.C. §
12   Social Security,                               405(g)

13                                Defendant.
14

15
              On November 19, 2020, the parties filed a Stipulated Motion for Remand.2
16
     The parties agree that the matter should be reversed and remanded to the
17

18   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)

19   for further administrative proceedings before an administrative law judge (ALJ)

20   for a de novo hearing and a new decision as to Plaintiff Scott’s application for
21
     disability payments under Title II of the Social Security Act. As part of this de
22
     novo hearing on remand, the ALJ is to develop the record, offer Plaintiff an
23

24   1   To protect the privacy of the social-security Plaintiff, the Court refers to him by
25
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
26
     2   ECF No. 18.



                                                                                         ORDER - 1
      Case 4:20-cv-05024-EFS      ECF No. 19    filed 11/19/20   PageID.1966 Page 2 of 3




 1   opportunity for a new hearing, reevaluate the opinion evidence, including Dr.
 2
     Britt’s medical opinions, further evaluate the third-party statement of Plaintiff’s
 3
     wife, further evaluate Plaintiff’s residual functional capacity, and obtain
 4
     supplemental vocational evidence, as needed. The parties also agree that Plaintiff
 5
     is entitled to reasonable attorney fees and costs under the Equal Access to Justice
 6

 7   Act, 28 U.S.C. § 2412(d), upon proper request to the Court.

 8         Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
 9         1.     The parties’ Stipulated Motion for Remand, ECF No. 18, is
10
                  GRANTED.
11
           2.     Judgment shall be entered for Plaintiff.
12
           3.     This matter is REVERSED and REMANDED to the Commissioner
13

14                of Social Security for further administrative proceedings pursuant to

15                sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to conduct

16                a de novo hearing, including developing the record, offering Plaintiff
17
                  an opportunity for a new hearing, reevaluating the opinion evidence,
18
                  including Dr. Britt’s medical opinions, further evaluating the third-
19
                  party statement of Plaintiff’s wife, further evaluating Plaintiff’s
20

21                residual functional capacity, and obtaining supplemental vocational

22                evidence, as needed, and then issue a new decision as to Plaintiff’s

23                application.
24
           4.     All pending motions are DENIED AS MOOT.
25
           5.     All hearings and other deadlines are STRICKEN.
26




                                                                                   ORDER - 2
      Case 4:20-cv-05024-EFS      ECF No. 19     filed 11/19/20   PageID.1967 Page 3 of 3




 1         6.     If filed, the Court will consider Plaintiff’s motion for fees and
 2
                  expenses under the Equal Access to Justice Act.
 3
           7.     The Clerk’s Office is directed to CLOSE this file.
 4
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
 5
     and provide copies to all counsel.
 6

 7         DATED this 19th day of November 2020.

 8
                                    s/Edward F. Shea
 9                                   EDWARD F. SHEA
10                           Senior United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
